[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                           June 15, 2005
                                     No. 04-13169
                                                                       THOMAS K. KAHN
                               ________________________                    CLERK

                         D. C. Docket No. 03-00042-CR-5-MCR

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

WILLARD TIMOTHY CARROLL,
a.k.a. Timmy,
a.k.a. Goose,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                       (June 15, 2005)

Before CARNES and PRYOR, Circuit Judges, and FORRESTER *, District Judge.


       *
         Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

      In this appeal from his conviction following a guilty plea, Willard Timothy

Carroll contends that the district court erred in denying his motion to suppress. We

need not decide whether the area in question was part of the curtilage of the

dwelling. Even if it was, as the district court explained in its March 18, 2004 order

denying the motion to suppress, Special Agent Ducote did not violate Carroll’s

reasonable expectation of privacy by approaching the front door of the dwelling in

an attempt to speak with him. Once there, it was entirely reasonable for the agent

to proceed around to the back door as the sign on the front door directed visitors to

do. When he got around back, the items that were later described in the affidavit

supporting the search warrant were in plain view.

      Carroll also contends that the district court erred when it denied his motion

to withdraw his guilty plea, because the district court did not explain adequately

during the plea colloquy that Carroll faced a mandatory life sentence. We review

the decision of the district court for abuse of discretion. United States v. Freixas,

332 F.3d 1314, 1316 (11th Cir. 2003). During the plea colloquy, the district court

informed Carroll that the government was seeking a sentence enhancement because

of Carroll’s previous convictions. The Court explained and Carroll acknowledged

that the enhancement would increase Carroll’s sentence to life. Carroll then



                                           2
admitted to his previous convictions. Carroll’s counsel stated that a five-year

mandatory sentence for a firearms violation essentially was irrelevant, because the

mandatory life sentence for methamphetamine Carroll faced outweighed it. The

record shows that the district court adequately informed Carroll of the mandatory

life sentence Carroll faced.

      Carroll alleges that the district court confused him by mentioning the

possibility of gain time and supervised release, which suggested that he might

receive a lesser sentence than life imprisonment. The district court was correct in

advising Carroll of those possibilities because it had yet to determine whether the

government could establish the enhancements, nor had the court determined that it

would not depart downward. The district court did not abuse its discretion when it

denied Carroll’s motion to withdraw his guilty plea.

      AFFIRMED.




                                          3